                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
1
                                                                Jun 12, 2019
2                                                                   SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     THE BANK OF NEW YORK                       No. 2:19-cv-00119-SMJ
5    MELLON, F/K/A THE BANK OF
     NEW YORK, AS SUCCESSOR-IN-
6    INTEREST TO JPMORGAN CHASE                 ORDER GRANTING MOTION
     BANK, N.A., AS TRUSTEE FOR                 FOR REMAND AND CLOSING
7    STRUCTURED ASSET                           CASE
     MORTGAGE INVESTMENTS II
8    INC., BEAR STEARNS ALT-A
     TRUST, MORTGAGE PASS-
9    THROUGH CERTIFICATES,
     SERIES 2005-10,
10
                               Plaintiff,
11                v.

12   SUSAN M. TOMBARELLI;
     OCCUPANTS OF THE SUBJECT
13   REAL PROPERTY; ALL OTHER
     UNKNOWN PERSONS OR PARTIES
14   CLAIMING ANY RIGHT, TITLE,
     ESTATE, LIEN, OR INTEREST IN
15   THE REAL ESTATE DESCRIBED IN
     THE COMPLAINT HEREIN,
16
                               Defendants.
17

18         Before the Court, without oral argument, is Plaintiff’s Motion for Remand to

19   State Court, ECF No. 5. On February 2, 2016, Plaintiff filed suit against Defendants

20   in the Spokane County Superior Court. ECF No. 1-1 at 4. The complaint was served




     ORDER GRANTING MOTION FOR REMAND AND CLOSING CASE - 1
1    on February 7, 2016. ECF No. 5 at 49–50.

2          Defendants removed to this Court on April 11, 2019. ECF No. 1. Plaintiff

3    moves to remand, arguing that no basis for subject matter jurisdiction exists and

4    that removal was untimely. ECF No. 5 at 2–3. Defendants failed to file a response

5    to the motion. See LCivR 7(c)(2)(A)(ii), (e). Accordingly, the Court considered the

6    motion on the date signed below, in advance of the motion hearing date. Having

7    reviewed the pleadings and the file in this matter, the Court is fully informed and

8    grants the motion.

9          Accordingly, IT IS HEREBY ORDERED:

10         1.    Plaintiff’s Motion for Remand to State Court, ECF No. 5, is

11               GRANTED.

12         2.    This case is REMANDED to the Spokane County Superior Court,

13               case number 16200437-1.

14         3.    All parties shall bear their own costs and attorneys’ fees, unless a

15               subsequent court rules otherwise.

16         4.    All pending motions are DENIED AS MOOT.

17         5.    All hearings and other deadlines are STRICKEN.

18         6.    The Clerk’s Office is directed to CLOSE this file.

19   //

20   //




     ORDER GRANTING MOTION FOR REMAND AND CLOSING CASE - 2
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 12th day of June 2019.

4

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING MOTION FOR REMAND AND CLOSING CASE - 3
